Title: Report on Several Petitions Barred by the Acts of Limitation, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom were referred by the House of Representatives, the several Petitions noted at foot hereof, respectfully reports thereupon as follows—
The Claims to which the said petitions severally relate, are barred by the Acts of Limitation.
The Secretary has repeatedly and especially in his Report of the 16th. of April 1792, suggested the weighty reasons which operate against relaxations in regard to the Acts of Limitation.
There appear in the Cases, now submitted, no reasons sufficiently special or discriminating to render it, in his Judgment, expedient or safe, to make them Objects of particular Legislative exception.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.




Names of the Petitioners above referred to


Mordecai Sheftall
William McNeal.


Esther Johnson
Anne Latta & James Latta


John Sutlief
John Brandon


Peter Rockafeller
Englebert Kemmena


Sarah Greaton
William Read




